    Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 1 of 19 Page ID #:23




                                  EXHIBIT B

                                     Screen Captures
1




2
    Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 2 of 19 Page ID #:24




3




4
    Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 3 of 19 Page ID #:25




5




6
    Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 4 of 19 Page ID #:26




7




8
    Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 5 of 19 Page ID #:27




9




10.
  Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 6 of 19 Page ID #:28




11.




12.
  Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 7 of 19 Page ID #:29




13.




14.
  Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 8 of 19 Page ID #:30




15.




16.
  Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 9 of 19 Page ID #:31




17.




18.
  Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 10 of 19 Page ID #:32




19.




20.
  Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 11 of 19 Page ID #:33




21.




22.
  Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 12 of 19 Page ID #:34




23.




24.
  Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 13 of 19 Page ID #:35




25.




26.
  Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 14 of 19 Page ID #:36




27.




28.
  Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 15 of 19 Page ID #:37




29.




30.
  Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 16 of 19 Page ID #:38




31.




32.
  Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 17 of 19 Page ID #:39




33.




34.
  Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 18 of 19 Page ID #:40




35.




36.
  Case 2:20-cv-11331 Document 2-2 Filed 12/16/20 Page 19 of 19 Page ID #:41




37.
